Citation Nr: 1009314	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  07-30 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for urinary problems as 
secondary to service-connected degenerative disc disease of 
the lumbosacral spine.

2.  Entitlement to a disability rating in excess of 10 
percent for degenerative disc disease of the lumbosacral 
spine.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1990 to July 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Louisville, Kentucky.  

The Veteran requested a hearing before a member of the Board 
on her September 2007 VA Form 9.  She later withdrew her 
request for a hearing in October 2007; thus, there is no 
outstanding request for a hearing.  See 38 C.F.R. §§ 20.700, 
20.704(e) (2009).

The issues before the Board today were remanded in November 
2008 for further evidentiary and procedural development.  For 
reasons discussed in more detail below, the Board finds such 
development was accomplished and that it may now proceed with 
a decision at this time as to the issue of service connection 
for urinary problems.  Additional information has been 
received, however, which requires a remand as to the issue of 
entitlement to an increased rating for degenerative disc 
disease of the lumbosacral spine.  Therefore, it is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The competent evidence of record does not establish that the 
Veteran has urinary problems, including urgency incontinence, 
that is caused or aggravated by her service-connected 
degenerative disc disease of the lumbosacral spine.  




CONCLUSION OF LAW

Urinary problems are not proximately due to or aggravated by 
service-connected degenerative disc disease of the 
lumbosacral spine.  38 U.S.C.A. §§ 1101, 1112, 1137, 5107 
(West 2002); 38 C.F.R. § 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009).  

Review of the claims file reflects that a January 2008 letter 
sent to the Veteran informed her of the requirements needed 
to establish entitlement to service connection for urinary 
problems on a secondary basis.  See Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).  This letter also requested that 
the Veteran provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

Ideally, the notice and assistance provisions of VCAA should 
be provided to a claimant prior to any adjudication of the 
claim.  Pelegrini, 18 Vet. App. at 120.  However, VA may 
proceed with adjudication of a claim if errors in the timing 
or content of the notice are, as in this case, not 
prejudicial to the claimant.  Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); see also Pelegrini, 18 Vet. App. at 121.  In this 
regard, the Veteran was provided ample opportunity to 
meaningfully participate in the adjudicatory process and 
following the issuance of the January 2008 VCAA letter this 
appeal was readjudicated and a December 2009 supplemental 
statement of the case was provided.  See Pelegrini, 18 Vet. 
App. at 120; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(a (supplemental) statement of the case that complies with 
all applicable due process and notification requirements 
constitutes a readjudication decision).  Furthermore, the 
Veteran has not provided any specific contention that she was 
prejudiced by the timing of this letter.  Thus, the Board 
finds no prejudice in proceeding with the current appeal.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (held that 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the 
claimant of the information and evidence necessary to 
substantiate the claim, the burden of proving harmful error 
must rest with the party raising the issue).  

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the claim decided herein and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2009).  In this regard, the Veteran's service 
treatment records are associated with the claims folder, as 
well as all relevant and available VA and non-VA treatment 
records.  With regards to the latter, the Board notes that a 
request was made for medical records pertaining to treatment 
by a Dr. W.M.J., but that a response was received September 
2005 that these records no longer exist.  Under these 
circumstances, the Board is satisfied that the VA has 
discharged its duty to assist with respect to these records.  
See 38 C.F.R. § 3.159(c)(1).  Interestingly, the record 
already contained at least one treatment report from Dr. 
W.M.J. dated in July 1998; it is not certain whether 
additional treatment records exist because the Veteran did 
not provide any information as to the relevant dates of 
treatment.  She has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
her claim for service connection for urinary problems.

In addition to the above development, the Veteran was 
afforded two VA spine examinations during the pendency of 
this appeal.  With regards to the first examination, 
conducted in August 2005, the examiner did not have access to 
the claims file; additionally, no rationale was provided for 
the opinion that the Veteran's urinary incontinence is 
etiologically related to her service-connected degenerative 
disc disease.  As such, the Board found this examination to 
be inadequate for service connection purposes and remanded 
this issue to obtain a new VA examination.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (VA must ensure that 
any VA examination undertaken during an appeal is adequate).  

The May 2009 VA examination report reflects that an accurate 
medical history was obtained from the Veteran prior to a 
physical examination in which all relevant and pertinent 
findings were reported.  And as discussed below, the May 2009 
VA examination report contains an opinion regarding the 
etiology of the Veteran's urinary incontinence with reference 
to both clinical findings, including those in the claims file 
and upon examination, and general medical principles.  As 
such, the Board finds that the Veteran was provided with an 
examination that is adequate to adjudicate this issue.  See 
id.

Under the circumstances of this case, "the record has been 
fully developed," and it is difficult to discern what 
additional guidance VA could have provided to the appellant 
regarding what further evidence she should submit to 
substantiate her claims.  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Furthermore, as discussed above, the Board 
finds that there has been substantial compliance with its 
November 2008 remand directives.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (a remand by the Board confers upon 
the claimant, as a matter of law, the right to compliance 
with the remand instructions, and imposes upon the VA a 
concomitant duty to ensure compliance with the terms of the 
remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.  

Analysis

The Veteran has filed for service connection for urinary 
problems claimed as secondary to her service-connected 
degenerative disc disease of the lumbosacral spine.  She 
indicated in an August 2005 written statement that her 
incontinence problems did not begin until after she reinjured 
her back in 1998 and that her urinary symptoms have increased 
with her back disability.  

Pursuant to VA law and regulations, service connection is 
warranted for a disability when the evidence demonstrates 
that the disability for which the claim is made is 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.310 (2009).  Additionally, service connection 
is warranted for a disability which has been chronically 
worsened by a service-connected disease or injury.  Id.  See 
also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The Board notes that there was an amendment to the regulatory 
provisions governing secondary service connection during the 
pendency of this appeal.  See 71 Fed. Reg. 52744-47 (Sept. 7, 
2006).  Although the VA indicated that the purpose of the 
September 2006 regulatory amendment was merely to apply the 
Court of Appeals for Veterans Claims' ruling in Allen, it was 
made clear in the comments to the regulation that the changes 
were intended to place a burden on the claimant to establish 
a pre-aggravation baseline level of disability for the non-
service-connected disability before an award of service 
connection may be made.  This had not been VA's practice, 
which suggests that the 2006 regulatory change amounts to a 
substantive change.  Under such circumstances, the Board will 
apply the version most favorable to the Veteran, which in the 
present case is the old version of 38 C.F.R. § 3.310.  38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2009); 
VAOPGCPREC 3-2000.  See also Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.

A review of the contemporaneous medical evidence of record 
reflects that the Veteran first complained of urinary 
problems in July 1998 and that her complaints were evaluated 
by a primary care physician, Dr. B.E.E., an orthopedic 
surgeon, Dr. W.M.J., and a urologist, Dr. T.J.S.  She 
indicated at these evaluations that she had been experiencing 
urgency incontinence, particularly during the night.  
Although she indicated that the symptoms first occurred 
following a reinjury of her back several months earlier, she 
told the urologist it was her opinion that the two events 
were unrelated.  

Following an examination of the Veteran, the impression 
provided by the primary care physician, Dr. B.E.E., was 
"incontinence of unknown etiology."  An MRI was obtained by 
the orthopedic surgeon, Dr. W.M.J., in conjunction with an 
examination; the MRI showed mild bulging at L4-5 and L5-S1 
with no, or very little, thecal sac impingement.  Dr. 
W.M.J.'s impression was  "[m]inor back problems" with 
"nothing to indicate a central disc extrusion responsible 
for [the Veteran's] urinary complaints."  The Veteran was 
evaluated by the urologist following completion of the above 
examinations.  Dr. T.J.S. completed a cystometrogram (CMG) 
which failed to reveal "evidence of extremity neurologic 
abnormality" in the perineum and perianal region.  Thus, Dr. 
T.J.S. indicated agreement with Dr. W.M.J.'s conclusion that 
the Veteran's back injury and urgency incontinence are 
"likely to be unrelated."  Thereafter, the Veteran's 
records show continued treatment for urgency incontinence and 
"detrusor instability" with medication.  See, e.g., Dr. 
T.J.S. Treatment Record dated in May 2005.  

The foregoing medical evidence does not support the Veteran's 
lay assertions that her urinary problems are either caused or 
aggravated by her service-connected degenerative disc disease 
of the lumbosacral spine.  Nevertheless, a report of an 
August 2005 VA spine examination notes a history of weekly 
urinary incontinence in the medical history section of the 
examination report.  Immediately thereafter, the worksheet 
states, "is etiology of these complaints unrelated to 
claimed disability?"  The response noted by the VA examiner 
is "no."  

The Board found the response of the August 2005 VA examiner 
unclear as to whether the examiner's response was part of the 
medical history reported by the veteran or whether it was the 
examiner's opinion regarding the etiology of the urinary 
incontinence.  Given this uncertainty, as well as the lack of 
review of the claims file and a rationale for the statement, 
the Board remanded this appeal in November 2008 to obtain 
another medical opinion.  See McClendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006); Charles v. Principi, 16 Vet. App. 370 
(2002).

Following a review of the claims file, including the above 
discussed records, an interview with the Veteran, and a 
physical examination, the May 2009 VA examiner opined that 
the Veteran has urge incontinence which is unrelated to her 
service-connected degenerative disc disease of the 
lumbosacral spine.  In reaching this conclusion, the examiner 
noted that medical literature was reviewed which discussed 
the causes of urgency incontinence.  Pertinent to the 
Veteran's claim, the examiner indicated that urgency 
incontinence is caused by abnormal functioning of the 
detrusor muscle of the bladder.  And while acknowledging that 
spinal cord conditions are a well known cause of detrusor 
dysfunction, the VA examiner wrote that the MRI evidence of 
record fails to document that the Veteran has a spinal cord 
condition to which the urinary incontinence can be 
attributed.  

The May 2009 VA examiner also noted that there a number of 
other risk factors for detrusor dysfunction, but that none of 
these applied to the Veteran.  Thus, the exact etiology of 
her urgency incontinence was unknown.  Nevertheless, even 
without evidence of a clear origin, it was the examiner's 
opinion that the Veteran's urinary incontinence is less 
likely caused or aggravated by her degenerative disc disease 
of the lumbosacral spine because there is an absence of 
objective clinical findings linking the two.  

In evaluating the evidence of record, the Board acknowledges 
that none of the competent medical evidence identifies a 
definite etiology for the Veteran's current incontinence 
problems.  However, as discussed above, an overwhelming 
majority of the medical evidence of record dismisses her 
service-connected degenerative disc disease of the 
lumbosacral spine as related to her urinary problems.  
Moreover, the Board finds that the only positive medical 
evidence of record, the August 2005 VA examination report, 
lacks probative value because it represents nothing more than 
a bare conclusion unsupported by any clinical findings in the 
record.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  
Conversely, the conclusions of Dr. W.M.J., Dr. T.J.S., and 
the May 2009 VA examiner rely on the absence of neurological 
findings in the record, including evidence of spinal cord 
impairment, central disc extrusion, or CMG evidence of 
impairment.  Thus, even though a definite etiology could not 
be identified, these opinions discuss evidence sufficient to 
exclude degenerative disc disease of the lumbosacral spine as 
a primary cause or aggravating factor of urgency 
incontinence.  As such, the Board finds them to be probative 
as to the issue of whether a relationship exists between the 
claimed condition and service-connected disability.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the 
relevant inquiry when assessing the probative value of a 
medical opinion is whether the opinion reflects application 
of medical principles to an accurate and complete medical 
history); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-
471 (1993) (the probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches).  

With regards to the lay evidence of record, the Board 
observes that the Veteran herself has not asserted any 
definite relationship between her urinary problems and 
service-connected back disability.  Although her problems 
first surfaced following a reinjury of the back, she told her 
urologist in July 1998 that she did not feel that these two 
events were unrelated.  Regardless, neither the Board nor the 
Veteran are competent to draw conclusions regarding the 
etiology of her urinary problems.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  And as discussed above, a preponderance of 
the competent and probative medical evidence reflects that 
her current urgency incontinence is unrelated to service-
connected degenerative disc disease of the lumbosacral spine.  
As a preponderance of the evidence is against this claim, the 
benefit of the doubt rule does not apply and it must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for urinary problems as 
secondary to degenerative disc disease of the lumbosacral 
spine is denied.


REMAND

The Veteran is currently in receipt of a 10 percent 
disability rating for degenerative disc disease of the 
lumbosacral spine pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003) (now codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009)).  She contends that she is 
entitled to a higher rating.  In September 2009, she notified 
the VA that she has been treated for back problems at the VA 
emergency department and triage twice in the past three 
months.  The Board notes that the Veteran did not expressly 
identify at which VA facility(ies) such treatment was 
rendered; however, the current claims file contains VA 
treatment records from the VA Medical Center (MC) in 
Lexington, Kentucky.

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  In the present case, the records identified by the 
Veteran pertaining to emergency treatment for her service-
connected back disability are particularly relevant in light 
of the diagnostic criteria used to evaluate intervertebral 
disc syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  
Thus, because the Board has identified outstanding VA records 
relevant to the Veteran's current claim on appeal VA must 
undertake efforts to acquire such documents.  See 38 U.S.C.A. 
§ 5103A(b).  

The agency of original jurisdiction (AOJ) should therefore 
obtain any VA treatment records for the months of June 2009 
through the present, from the VAMC in Lexington, Kentucky.  
Additionally, the AOJ should contact the Veteran to inquire 
as to any treatment for her service-connected back disability 
at other VA medical facilities. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to obtain the name 
of any VA facility(ies) where she has 
received treatment for her service-
connected back disability since August 
2007, including the name of any 
facility(ies) where she sought emergency 
or triage care.  

2.  Obtain any VA treatment records from 
the VAMC in Lexington, Kentucky for the 
period from June 2009 through the present.  
A response, negative or positive, should 
be associated with the claims file.  
Requests must continue until the AOJ 
determines that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.

3.  Obtain VA treatment records from any 
other VA facility(ies) identified by the 
Veteran for the period from June 2009 
through the present, and any other periods 
of treatment identified by the Veteran.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the AOJ determines 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.

4.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and her 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


